 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :
                                                                 :   ORDER
              -against-                                          :
                                                                 :   07 Cr 34 (AKH)
  ROBERT GREEN                                                   :
                                          Defendant.             :
 --------------------------------------------------------------- x
ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

        Defendant Green, a career armed robber, pleaded guilty to armed robbery of a Bank of

America, and assault in commission of a bank robbery, and on May 13, 2008, was sentenced to

168 months’ imprisonment and three years of supervised release. Gov’t Opp. 2-3, ECF No. 34.

On July 19, 2019, Green began his term of supervised release. Id. at 3. On April 20, 2021,

Green moved for Early Termination of Supervised Release. ECF No. 33. Green, who has

completed 21 months of his 36-month term of supervised release, seeks early termination based

on his “successful performance on supervised release,” as well as his hope to relocate to Floride

due to his mother’s failing health. Defendant’s motion is denied.

        Green began his Term of Supervised Release (“TSR”) in a Men’s shelter and obtained

employment as a customer services representative shortly thereafter. Opp. 3. Green has been

compliant with the terms of his supervised release; he lives with his partner, who is a substance

abuse counselor at a woman’s program, and he has been attending and actively engaged in

mental health and substance abuse treatment since his release. According to the Probation Office

(“USPO”), Green has reported on his mother’s poor health, and would like to relocate to Florida

to be closer to his mother who lives in Mobile, Alabama and is suffering from dementia.

However, Green has not requested a transfer of supervision to Florida.

        A district court may terminate a term of supervised release “at any time after the
expiration of one year of supervised release … if it is satisfied that such action is warranted by

the conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

“Occasionally, changed circumstances. . . [such as] exceptionally good behavior by the

defendant . . . will render a previously imposed term or condition of release either too harsh or

inappropriately tailored to serve the general punishment goals of section 3553(a).” United States

v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997). “A defendant’s faithful compliance with the terms of

his supervision does not, by itself, entitle him to modification or termination of his term of

supervised release.” United States v. Bouchareb, 76 F. Supp. 3d 478, 479 (S.D.N.Y. 2014); see

also United States v. Gonzales, No. 94 Cr. 134 (JSR), 2015 WL 4940607, at *1 (S.D.N.Y. Aug.

3, 2015) (“[F]ull compliance with the terms of supervised release is what is expected of [the

defendant] …and does not warrant early termination.”).

         Here, Defendant has not identified any extraordinary circumstances or unforeseen

consequences which would justify early termination. While it is undisputed that Green has been

compliant with the terms of his supervised release, full compliance alone does not warrant early

termination. See Bouchareb, 76 F. Supp. 3d at 479. Moreover, Green’s circumstances with his

mother, while unfortunate, are not unforeseen or so burdensome as to not render his terms of

release “harsh”. See Lussier, 104 F.3d at 36. If Green would like to move to Florida to be closer

to his mother, he may request permission to do so, but such a move does not necessitate early

termination of his release. Accordingly, Green’s motion for early termination of his supervised

release is denied. The Clerk is instructed to terminate the open motion, ECF No. 33.


                SO ORDERED.

Dated:          May 12, 2021
                New York, New York
                                                        /s/ Alvin K. Hellerstein ______
                                                      ALVIN K. HELLERSTEIN, U.S.D.J.
